DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1, 3-5, 7-10, 15-16, 18-19, 21, 23-25, 27, and 29) as well as the antibody species of : antibodies comprising the pairs of variable regions SEQ ID Nos. 9-10, 49-50, 75-76, 97-98, and 100-101 in the reply filed on 10/07/2020 is acknowledged.  
The traversal is on the ground(s) that Tsurushita does not teach the product of claim 1 and rather teaches away therefrom.  This is not found persuasive because claim 1 as amended allows for only fragments of the IgG or IgM constant regions to be in the claimed molecule and such fragments include dipeptides shared between these isotypes and IgG as in Tsurushita.  Also, no teaching away is present in a reference that teaches the whole structure of the special technical feature claimed.  In other words, an anticipatory reference cannot teach away from the invention it teaches.
The requirement is still deemed proper.  In addition, the technical feature argued by Applicant is anticipated and rendered obvious as discussed infra in the art rejections, all discussions there being incorporated here.  Therefore, no unity exists among the claims since the special technical feature is anticipated and/or rendered obvious by the prior art.  


Claim Status
Claims 2, 6, 11-14, 17-18, 20, 22-23, 26, 28, and 31-40 are canceled.
Claims 30 and 41-46 are withdrawn.
Claims 1, 3-5, 7-10, 15-16, 19, 21, 24-25, 27, and 29 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
62/364762 and PCT/US17/43166, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application contains no more information over the claimed invention than does the instant disclosure; therefore, for the reasons infra that the instant disclosure fails to fully enable and adequately describe the claims, so too fails the provisional application.  Thus, the U.S. effective filing date of all claims under examination is set at 07/20/2017.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 10/08/2019, 01/14/2020, 01/23/2020, 02/05/2020, 02/21/2020, 04/16/2020, 05/21/2020, 06/29/2020, 10/07/2020, and 12/23/2020 are being considered by the examiner.  Any strikethrough is owed to lack of date.  

Specification
The use of the terms NATIVEPAGE (Pg. 76), NOVEX (76), NUPAGE (76), and TWEEN (76), which is a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever appearing or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 29 is objected to because of the following informalities:  This claim recites a composition comprising the molecule of claim 1.  However, composition is not defined in the specification to include any ingredient beyond said molecule of claim 1 and so for clarity the claim should be amended to add an excipient or carrier, for example.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-5, 7-10, 15-16, 19, 21, 24-25, 27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Many claims above recite the phrase “each binding unit comprises two IgA or IgM heavy chain constant regions” without clarifying the amount of these structures.  This renders the claims above indefinite since it gives the claims multiple interpretations.  First, the two could modify both IgA and IgM constant regions and limit both to two.  However, the two could also be interpreted to only modify the IgA constant regions and so not limit the amount of IgM constant regions.  The presence of multiple structural interpretations renders the claims indefinite.
Also, all claims above recite IgM and IgA heavy chain constant regions and tailpiece domain followed by the phrase or fragments thereof.  This gives the claims multiple structural interpretations.  First, the fragments could be of only the tailpiece domain.  Second, the fragments could be of any of the constant domains or tailpiece domain.  The presence of multiple structural interpretations renders the claims indefinite.
Claim 27 is further rendered indefinite for reciting sequences contained within sequence identifiers.  This gives the claim multiple interpretations.  First, the full sequence of the identifier could be required to meet the sequence requirements of the VH and VL domains.  Second, only part but not all of the sequence identifier may be required.  The presence of multiple interpretations renders the claim indefinite.  


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for multimeric binding molecules comprising the VH and VL sequence pairs recited with no mutation, does not reasonably provide enablement for similar molecules in which the CDRs of the recited sequences have been mutated.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The breadth of the claim is a multimeric binding molecule that is pentameric or hexameric comprising five or six bivalent IgM binding units wherein each unit comprising 
The nature of the invention is an IgM antibody against GITR.
The level of skill of one skilled in this art is high.
The specification teaches the sequences of claim 27 on pages 46-57.  However, no CDR variants of any of these variable region sequences are taught and shown to bind GITR.  Even if they were, the claim reads more broadly than any functional CDR mutant variant Applicant possessed, reading on an antibody with any mutation in any position of any CDR.  This is owed to lack of 100% identity to the sequence identifiers in the claim.  Thus, the claim is not enabled to its full scope.
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”, on IDS).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework 
Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all six CDRs, which an IgM requires as evidenced the claim requiring both VH and VL, would have antigen binding function.  The minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of an antibody includes six CDRs (three from the heavy chain variable region and three from the light chain variable region) in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function. 
Moreover, in the case of antibodies, it is especially important to disclose which residues are permissive to mutation.  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proceedings of the National Academy of Sciences USA, Vol., 79, Pg. 1979-1983, 1982, on IDS).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function (Abstract).  
Not knowing, absent further experimentation, which modifications function and which do not, when, as set forth above, even a single change of an encoded amino acid can unpredictably affect structure and function, leads to one having no predictability or expectation of success for the function of any given antibody modification.  Such random 
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul and Rudikoff, the lack of guidance and direction provided by Applicant, and the absence of working examples, undue experimentation would be required to make and use functional antibodies comprising mutated CDRs with a reasonable expectation of success, absent a specific and detailed description in Applicant’s specification of how to effectively practice this and absent working examples providing evidence which is reasonably predictive that the claimed antibodies are functional, commensurate in scope with the claimed invention.

Claims 1, 3-5, 7-10, 15-16, 19, 21, 24-25, 27, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims above are drawn to multiple genera that fail the written description requirement.  Thus the claim must be rejected here.
First, the claims are drawn to fragments of tailpiece domains.  However, when one goes to the specification to identify functional fragments of such domains that would allow formation of the multimer, they find none.  Thus, Applicant attempts to describe a genus 
Second, claim 15 and any other claim that recites a J chain fragment also must fail the written description requirement.  While variants of J chains that add binding domains thereto may be known (0120), these are not fragments of the native J chain sequence.  When one goes to the specification to identify truncations of J chain that are functional, they find none.  One J chain is taught (0098).  Thus, Applicant attempts to represent this genus of J chain fragments by disclosing a single species.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  Since one of ordinary skill in this art cannot visualize functional truncations of the tailpiece domain or J chain and Applicant has provided no species of such truncations, claims drawn to molecules containing the fragments above clearly fail the written description requirement and are rejected here.
In addition, all claims above are drawn to genera of anti-GITR antigen binding domains that are GITR agonists.  These need not come from antibodies (0055).  Yet, only antibodies are taught to meet this structural limitation.  See claim 27.  Thus, again, Applicant seeks to represent a genus by disclosing only one type of binding domain, those of antibodies.  No other functional binding domains are provided with GITR agonistic properties and so the claims that encompass this genus of anti-GITR antigen binding domain fails the written description requirement.
In addition, even if such antigen binding domains were limited to antibody-based domains, the claims still would and even now read on a genus of anti-GITR antibody antigen binding domains that are agonists for GITR.  Thus, the domains are defined in the claim by the epitope they bind and the function of agonist.  When one goes to the specification to identify representative species for this genus of agonists, they find only the domains of claim 27, totaling 57 antibody species.   However, since there is no 
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  Accordingly, the instant claims have been evaluated in view of that guidance.  
To satisfy the written description requirement for the genus antibody with specific epitope, Applicant must adequately describe representative antibodies to reflect the structural diversity of the claimed genus. See Eli Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993) (“Claiming all DNA[s] that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has arrived.”).
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as here in which the antibodies claimed can have any CDR set, one must describe a sufficient variety of species to reflect the variation within the genus. Yet, one of skill in this art cannot envision the structure of any other antibodies that bind GITR in an agonistic fashion other than those disclosed by Applicant since the CDR sets disclosed, which provide antigen binding function, are not predictably changed.  Thus, the entire genus has not been represented and the claims encompassing the genus above clearly fail the written description requirement.  
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in Nos. 09-CV-11340-FDS, 10-CV-40003-FDS, and 10-CV-40004-FDS, Judge F. Dennis Saylor, IV.  See also Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  Since the CDR set of each antibody is responsible for antigen binding function of an antibody, and said set varies structurally from antibody to antibody, 
Even when several species are disclosed, these are not necessarily representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, as here, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  Since each genus recited in the instant claims is large, it would be very challenging to describe sufficient species to cover the structures of the entire genus.   Fifty-seven species is certainly not adequate to encompass such a broad genus.  
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the a priori, what an antibody with a particular set of functional properties would look like structurally.
Since only a few species of antibodies are taught within the claimed genus above, those that bind the recited receptor and are agonists thereof, the instant claims above clearly fail the written description requirement.  A representative number of species has not been taught to describe these genera.  Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of every monoclonal antibody that binds GITR as an agonist broadly encompassed by the claimed invention.  One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the recited/encompassed genus.
Owed to the variation among antibodies with respect to their CDRs, the structure of antibodies that correlates with their function, it is very difficult to provide adequate representation of a functionally defined antibody genus.  There is unlikely to be any CDR structure shared by the entire genus, for example.   Also, the disclosure of one set of antibody CDRs does not guide one of skill to the next set of CDRs.  This is because it is well-known in this art that mutation of CDR residues leads to loss of antigen binding.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, the claims are rejected here.
As discussed above, an applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  Therefore, Applicant may consider adding fully defined variable regions (VH and .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-10, 21, 25, and 29 are rejected under 35 U.S.C. 102a2 as being anticipated by Rothbaum (US2019/0022092, priority to 09/15/2015).
Rothbaum teaches GITR binding molecules comprising IgM or IgA heavy chains (1194).   These antibodies can have both heavy and light chains and be full-length antibodies (1194).  The antibodies are agonists (1195).  These agonistic antibodies may be used in immunotherapy to treat cancer (0004).  Importantly, one of ordinary skill in this art would immediately visualize the anti-GITR agonistic antibodies of Rothbaum that are IgM and IgA as having the constant regions and tailpiece domains of instant claim 1 since the antibodies of Rothbaum can be full length and it is known that these domains are present in such antibodies.  See the instant specification at 0106 and 0097.  In addition, one of ordinary skill in this art understands that IgM antibodies are pentamers and IgA antibodies are dimers.  Thus, five and two binding units for IgM and IgA formats of 
Thus, Rothbaum clearly anticipates the claims above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-5, 7-10, 15-16, 19, 21, 24-25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tsurushita (US2015/0038682, published 02/05/2015, on ISR), in view of Mueller-Hermelink (US2009/0202570, published 08/13/2009), Cogne (US2007/0248601, published 10/25/2007), Capra (US6063905, published 05/16/2000), and Morrison (US6300104, published 10/09/2001).
Tsurushita teaches antibodies with modified heavy chain IgG constant regions that promote assembly of multimeric complexes (Abstract).  On one of the heavy chains of the IgG is fused at its C-terminus a homomultimerizing peptide which promotes association of multiple IgG or units (Abstract).  
They state that IgM is produced as a hexamer and so is dodecavalent for antigen binding while in the presence of J chain, is a decavalent pentamer (0003). IgM can multimerize cell surface proteins and do not mediate ADCC (0007).   IgA forms a tetravalent dimer with J chain (0003).  They state that preferred multivalent IgG antibodies are able to multimerize antigens on the cell surface and have ADCC and CDC (0008). They seek new multimeric IgG that initiate intracellular signal transduction by efficient cross-linking of cell surface proteins such as TNF receptor family members (0014) without losing ADCC or CDC (0014).   Their antibody should be able to dimerize (claim 3) or pentamerize (claim 5).  They state that an antibody using their heavy chain constant regions is generated with specificity to an antigen on T cells and it can multimerize the antigen and trigger signaling transduction (0122).  Targets of interest include co-stimulatory molecules such as GITR and agonizing this molecule stimulates the immune 
Thus, the prior art is well-aware of the desire to generate multimerizing antibodies to bind and stimulate GITR for the treatment of cancer.  While Tsurushita desires to use IgG subtype antibodies and make them multimers, one of ordinary skill in this art would readily recognize that dimeric IgA and pentameric IgM antibodies that bind GITR as agonists will cause the trimerization desired and stimulate the immune response wanted to treat cancer as taught by Tsurushita.  Both dimeric IgA and pentameric IgM have at least three binding sites for this trimerization.  It is noted that Tsurushita never states such antibodies cannot be used to treat cancer.  In fact, it is clear to one of ordinary skill in this art that, in stimulating the immune system, the multimerizing antibody would not need IgG properties such as ADCC or CDC and so IgA and IgM could be used successfully as anti-GITR agonists.  Thus, it is mere substitution of one known antibody type for another to yield predictable results.
In addition, the art supports use of such antibody isotypes to treat cancer.
Mueller-Hermelink teaches use of an IgM antibody PM-2 to treat gastric cancer (0253).  
Cogne teaches a method of treating cancer comprising administering a humanized IgA antibody (claim 70).
Thus, one of ordinary skill in this art would appreciate a reasonable expectation of success in using IgM or IgA multimeric antibodies to bind and agonize GITR for the 
None of the authors above teach use of tailpiece sequences specifically.
With respect to use of the tailpiece sequences of these IgM and IgA multimeric antibodies, Capra teaches that IgA has three constant regions and all IgA isotypes as well as IgM have a tailpiece domain (Column 1, Paragraph, fourth).  Polymerization of IgA and IgM is mediated by the tailpiece in conjunction with J chain (Column 1, Paragraph, fifth).  Thus, it would have been obvious to one of ordinary skill in this art that use of full length IgM and IgA sequences, which comprise the tailpiece that interacts with the multimerizer J chain, would facilitate formation of the desired pentameric IgM and dimeric IgA agonist of GITR.  Thus, use of all constant regions and tailpiece of both these antibody isotypes in the obvious molecule multimer is obvious here and furthermore, inclusion of J chain to facilitate multimerization is equally obvious.  
With respect to all functional requirements of the multimeric molecule, since the recited structure has been rendered obvious, then the obvious structure will necessarily have all the functional limitations of the claims above.  It is also noted that one of ordinary skill in this art knows that the binding units of IgM and IgA are reach made up of two heavy chains in association with antigen binding domains, otherwise the valencies taught by Tsurushita above cannot be achieved.  
With respect to use of human constant regions, this will be the case in the humanized antibodies of Tsurushita and would be used in the multimeric IgA and IgM made obvious here for the same advantage as humanizing an IgG, to avoid host immune 
None of the authors above teach use of secretory component with the obvious IgA.
With respect to claim 16, Morrison teaches a method of producing secretory immunoglobulin molecules comprising transfecting cells producing an immunoglobulin with a polynucleotide encoding a secretory component (SC) (Abstract).  Secretory IgA can be used to treat disease (Abstract).  They note that secretory IgA (sIgA), IgA with SC (Column 1, Paragraph, penultimate) is more resistant to proteases than serum IgA suggesting that sIgA would be more effective in therapies (Column 2, Paragraph, first).  Therefore, it would have been obvious to one of ordinary skill in this art before the filing of the instant application to include SC with the obvious IgA multimer above so as to provide improved therapeutic efficacy with the more stable molecule (Column 2, Paragraph, fourth).  
Taken all together, the combined teachings above clearly render the claims above obvious.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Tsurushita (US2015/0038682, published 02/05/2015, on ISR), in view of Mueller-Hermelink (US2009/0202570, published 08/13/2009), Cogne (US2007/0248601, published 10/25/2007), Capra (US6063905, published 05/16/2000), and Morrison (US6300104,  as applied to claims 1, 3-5, 7-10, 15-16, 19, 21, 24-25, and 29  above, and further in view of Wang (WO2015/187835, published 12/10/2015).
The combined teachings of Tsurushita, Mueller-Hermelink, Cogne, Capra, and Morrison above render obvious the IgM and IgA multimers of instant claim 21 as discussed supra.  
These authors do not teach use of SEQ ID Nos. 9 -10 as the VH and VL domains of these obvious IgA and IgM.
This deficiency is remedied by Wang who teaches a monoclonal antibody that binds to GITR comprising SEQ ID Nos. 13-14 (claims 22 and 26) which are instant SEQ ID Nos. 9-10 respectively.  This antibody is an agonist of GITR (Pg. 8, Paragraph, second) as it is called 28F3 (Pg. 208) and Figure 41A’s legend states this antibody is an agonist (Pg. 18).    
It would have been obvious to one of ordinary skill in this art before the filing of the instant application to use the variable regions of Wang in the obvious multimeric IgA and IgM constructs above since an agonist of GITR in this format is desirable for the reasons above.  Using recombinant DNA technology, the variable regions of Wang can be incorporated into IgA and IgM antibody frameworks to save time and economy using known functional variable regions versus producing de novo GITR binding antibodies and screening for agonists.  Thus, the combined teachings here clearly render the claim above obvious.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 3-5, 7-10, 15-16, 19, 21, 24-25, 27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10351631 in view of Tsurushita (US2015/0038682, published 02/05/2015, on ISR), Mueller-Hermelink (US2009/0202570, published 08/13/2009), Cogne (US2007/0248601, published 10/25/2007), Capra (US6063905, published 05/16/2000), Morrison (US6300104, published 10/09/2001) and Wang (WO2015/187835, published 12/10/2015). 
The combined teachings of Tsurushita, Mueller-Hermelink, Cogne, Capra, Morrison, and Wang are discussed above and together render all instant claims rejected here obvious.  The addition of the patented claims only further supports the finding of obviousness and so the patented claims with the prior art above render the instant claims obvious.
The patented claims are drawn to IgM binding molecules in which the pentamer or hexamer can bind two different targets/epitopes.  See claims 1, 6, and 9 for example.  .  

Claims 1, 3-5, 7-10, 15-16, 19, 21, 24-25, 27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 17 of U.S. Patent No. 10822399 in view of Tsurushita (US2015/0038682, published 02/05/2015, on ISR), Mueller-Hermelink (US2009/0202570, published 08/13/2009), Cogne (US2007/0248601, published 10/25/2007), Capra (US6063905, published 05/16/2000), Morrison (US6300104, published 10/09/2001) and Wang (WO2015/187835, published 12/10/2015). 
The combined teachings of Tsurushita, Mueller-Hermelink, Cogne, Capra, Morrison, and Wang are discussed above and together render all instant claims rejected here obvious.  The addition of the patented claims only further supports the finding of obviousness and so the patented claims with the prior art above render the instant claims obvious.
The patented claims are drawn to dimeric bispecific IgA antibodies.  See claim 1, for example.  The molecule has an asymmetric interface but predictably functions as an IgA.  Therefore, the patented molecule can be used to generate the obvious IgA multimer of the instant claims that binds GITR.  The two epitopes can be two different epitopes on .  

Claims 1, 3-5, 7-10, 15-16, 19, 21, 24-25, 27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10400038 in view of Tsurushita (US2015/0038682, published 02/05/2015, on ISR), Mueller-Hermelink (US2009/0202570, published 08/13/2009), Cogne (US2007/0248601, published 10/25/2007), Capra (US6063905, published 05/16/2000), Morrison (US6300104, published 10/09/2001) and Wang (WO2015/187835, published 12/10/2015). 
The combined teachings of Tsurushita, Mueller-Hermelink, Cogne, Capra, Morrison, and Wang are discussed above and together render all instant claims rejected here obvious.  The addition of the patented claims only further supports the finding of obviousness and so the patented claims with the prior art above render the instant claims obvious.
The patented claims are drawn to IgA and IgM antibodies with modified J-chains that contain an additional binding moiety.  See claim 1, for example.  The patented molecule can be used to generate the obvious IgA and IgM multimers of the instant claims that bind GITR.  The additional binding moiety can add another binding domain for GITR, increasing the avidity of the obvious molecule for the target.  Thus, the combined teachings of the art coupled with the patented claims renders the instant claims above obvious.  

Claims 1, 3-5, 7-10, 15-16, 19, 21, 24-25, 27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9951134 in view of Tsurushita (US2015/0038682, published 02/05/2015, on ISR), Mueller-Hermelink (US2009/0202570, published 08/13/2009), Cogne (US2007/0248601, published 10/25/2007), Capra (US6063905, published 05/16/2000), Morrison (US6300104, published 10/09/2001) and Wang (WO2015/187835, published 12/10/2015). 
The combined teachings of Tsurushita, Mueller-Hermelink, Cogne, Capra, Morrison, and Wang are discussed above and together render all instant claims rejected here obvious.  The addition of the patented claims only further supports the finding of obviousness and so the patented claims with the prior art above render the instant claims obvious.
The patented claims are drawn to IgM antibodies with modified J-chains that contain an additional binding moiety.  See claim 1, for example.  The patented molecule can be used to generate the obvious IgM multimers of the instant claims that bind GITR.  The additional binding moiety can add another binding domain for GITR, increasing the avidity of the obvious molecule for the target.  Thus, the combined teachings of the art coupled with the patented claims renders the instant claims above obvious.  

Claims 1, 3-5, 7-10, 15-16, 19, 21, 24-25, 27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, and 6-16 of U.S. Patent No. 9938347 in view of Tsurushita (US2015/0038682, published 02/05/2015, . 
The combined teachings of Tsurushita, Mueller-Hermelink, Cogne, Capra, Morrison, and Wang are discussed above and together render all instant claims rejected here obvious.  The addition of the patented claims only further supports the finding of obviousness and so the patented claims with the prior art above render the instant claims obvious.
The patented claims are drawn to IgM antibodies against a TNF superfamily receptor protein (patented claim 1).  The receptor target can be GITR (patented claim 4).  The patented molecule can be used to generate the obvious IgM multimers of the instant claims that bind GITR.  Thus, the combined teachings of the art coupled with the patented claims renders the instant claims above obvious.  

Claims 1, 3-5, 7-10, 15-16, 19, 21, 24-25, 27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10899835 in view of Tsurushita (US2015/0038682, published 02/05/2015, on ISR), Mueller-Hermelink (US2009/0202570, published 08/13/2009), Cogne (US2007/0248601, published 10/25/2007), Capra (US6063905, published 05/16/2000), Morrison (US6300104, published 10/09/2001) and Wang (WO2015/187835, published 12/10/2015). 

The patented claims are drawn to IgM antibodies with enhanced serum half-life owed to a mutant J chain.  See claim 1.   The patented molecule can be used to generate the obvious IgM multimers of the instant claims that bind GITR and would provide improved serum half-life thereto.  Thus, the combined teachings of the art coupled with the patented claims renders the instant claims above obvious.  

Claims 1, 3-5, 7-10, 15-16, 19, 21, 24-25, 27, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of copending Application No. 16/136049 in view of Tsurushita (US2015/0038682, published 02/05/2015, on ISR), Mueller-Hermelink (US2009/0202570, published 08/13/2009), Cogne (US2007/0248601, published 10/25/2007), Capra (US6063905, published 05/16/2000), Morrison (US6300104, published 10/09/2001) and Wang (WO2015/187835, published 12/10/2015). 
The combined teachings of Tsurushita, Mueller-Hermelink, Cogne, Capra, Morrison, and Wang are discussed above and together render all instant claims rejected here obvious.  The addition of the copending claims only further supports the finding of obviousness and so the copending claims with the prior art above render the instant claims obvious.
.  
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-5, 7-10, 15-16, 19, 21, 24-25, 27, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-7, 18, 30, 31, 36-37, and 43-44 of copending Application No. 15/764870 in view of Tsurushita (US2015/0038682, published 02/05/2015, on ISR), Mueller-Hermelink (US2009/0202570, published 08/13/2009), Cogne (US2007/0248601, published 10/25/2007), Capra (US6063905, published 05/16/2000), Morrison (US6300104, published 10/09/2001) and Wang (WO2015/187835, published 12/10/2015). 
The combined teachings of Tsurushita, Mueller-Hermelink, Cogne, Capra, Morrison, and Wang are discussed above and together render all instant claims rejected here obvious.  The addition of the copending claims only further supports the finding of obviousness and so the copending claims with the prior art above render the instant claims obvious.
The copending claims are drawn to an IgM pentamer or dimeric IgA with a modified J chain containing an additional binding unit that antagonizes a T-cell inhibitory pathway.  See claim 1.  This large genus encompasses the instant claims save for the stipulation .  
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-5, 7-10, 15-16, 19, 21, 24-25, 27, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-18, 21, 24-25, and 32 of copending Application No. 16/803745 in view of Tsurushita (US2015/0038682, published 02/05/2015, on ISR), Mueller-Hermelink (US2009/0202570, published 08/13/2009), Cogne (US2007/0248601, published 10/25/2007), Capra (US6063905, published 05/16/2000), Morrison (US6300104, published 10/09/2001) and Wang (WO2015/187835, published 12/10/2015). 
The combined teachings of Tsurushita, Mueller-Hermelink, Cogne, Capra, Morrison, and Wang are discussed above and together render all instant claims rejected here obvious.  The addition of the copending claims only further supports the finding of obviousness and so the copending claims with the prior art above render the instant claims obvious.
The copending claims are drawn to a polymeric antibody with a modified J chain containing an additional binding unit and wherein the antibody comprises constant regions of IgM or IgA.  See claim 1.  This large genus encompasses the instant claims save for the stipulation that the J-chain have a binding moiety.  However, this binding .  
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-5, 7-10, 15-16, 19, 21, 24-25, 27, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 83-111 of copending Application No. 16/745059 in view of Tsurushita (US2015/0038682, published 02/05/2015, on ISR), Mueller-Hermelink (US2009/0202570, published 08/13/2009), Cogne (US2007/0248601, published 10/25/2007), Capra (US6063905, published 05/16/2000), Morrison (US6300104, published 10/09/2001) and Wang (WO2015/187835, published 12/10/2015). 
The combined teachings of Tsurushita, Mueller-Hermelink, Cogne, Capra, Morrison, and Wang are discussed above and together render all instant claims rejected here obvious.  The addition of the copending claims only further supports the finding of obviousness and so the copending claims with the prior art above render the instant claims obvious.
The copending claims are drawn to a polymeric antibody with a modified J chain containing a moiety such as albumin.  See claim 1.  The antibody can be an IgM (claim 98). This large genus encompasses the instant claims save for the stipulation that the J-chain have albumin.  However, this albumin will extend half-life of the obvious IgM and IgA discussed above as this is a well-known function of albumin addition to recombinant .  
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - Improper Markush Grouping
Claim 27 is rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  
See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial structural feature and a common use that flows from the substantial structural feature for the following reasons:  
MPEP 803.02 provides guidance on the analysis of a proper Markush group.  Members of a proper Markush group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.  The MPEP further provides that in the members of a proper Markush group there should be (1) a common utility, and (2) a substantial structural feature essential to that utility.  
In the instant case, the VH/VL pairs are a list of alternatives.  However, not all pairs share the same six CDRs, the structural feature of antibodies required to yield antigen 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1). 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642